Citation Nr: 1439784	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim seeking service connection for psychiatric disability, claimed as manic depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1995 to July 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDINGS OF FACT

1.  A May 1996 rating decision denied service connection for psychiatric disability; the Veteran did not appeal the decision.
	
2.  Evidence received since the May 1996 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to establish a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The RO's March 2009 letter provided the Veteran with all required notice prior to the initial adjudication of the claim to reopen.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran was not provided an examination and no medical opinion was obtained in response to the claim to reopen, but notes that VA has no obligation to provide an examination of obtain a medical opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board will address the merits of the claim to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

In May 1996, the RO denied service connection for bipolar disorder/personality disorder, not otherwise specified with schizoid and schizotypal traits, claimed as manic depression.  The Veteran filed a notice of disagreement with the decision and received a statement of the case, but he did not perfect an appeal of the decision.

The evidence of record in May 1996 included the Veteran's pre-service treatment records revealing several years of psychological treatment and a diagnosis of bipolar disorder, service treatment records noting a waiver for major depression upon enlistment, documents from a separation proceeding indicating a diagnosis of personality disorder, a post-service VA examination report reflecting diagnoses of bipolar disorder and personality disorder, and a report of a private psychiatric evaluation also showing that he was diagnosed with bipolar disorder.  The RO denied the claim because the evidence showed that the Veteran's psychiatric disorders pre-existed service and did not show that such conditions permanently worsened as a result of service.  

Evidence added to the record since the May 1996 rating decision includes psychiatric treatment records.  However, as these documents do not reveal any competent evidence of a permanent worsening of the Veteran's psychiatric disabilities during service, such evidence cannot be considered new and material.  The Veteran's statements have also been added to the record but they are essentially cumulative or duplicative of statements previously of record.  Therefore, they are not new.

Accordingly, reopening of the claim is not in order.


ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


